                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                  June 08, 2021
                              SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

JOHN R. GRAY,                                     §
                                                  §
         Plaintiff,                               §
                                                  §
vs.                                               §   CIVIL ACTION NO. H-20-2790
                                                  §
AKYA TREECE,                                      §
                                                  §
                                                  §
         Defendant.                               §

                                MEMORANDUM AND ORDER

       John R. Gray, representing himself, filed a civil rights complaint under 42 U.S.C. § 1983

against Texas Department of Criminal Justice Parole Supervisor Akya Treece. (Docket Entry No.

1). Gray alleges that Treece has kept him in TDCJ custody after his permanent discharge date and

that she has required him to live in a halfway house that is detrimental to his health. (Id. at 4-9).

Gray seeks both monetary and injunctive relief. (Id.). The court ordered Treece to respond, and

Treece filed a motion to dismiss Gray’s complaint. (Docket Entry Nos. 4, 14). Gray filed a

response to the motion. (Docket Entry No. 41). Because Gray’s complaint does not allege

actionable § 1983 claims against Treece, the court dismisses the case with prejudice. The reasons

for this ruling are explained below.

I.     Background

       Unless otherwise indicated, the facts in this section are taken from Gray’s complaint. Gray

alleges that since August 2019, Treece and others acting with her have “been fully aware of

[Gray’s] entitlement to immediate permanent discharge or release from TDCJ custody” but have

refused to release him. (Docket Entry No. 1, at 4). Gray seeks a permanent injunction against

Treece “in her official capacity” concerning his claim for his immediate release. (Id. at 4, 8).
       Gray also alleges that in September and October 2019, while he was living at the Ben Reid

Halfway House, he developed pneumonia as a result of breathing second-hand smoke from “illegal

K-2 substances, crack cocaine, and smoking tobacco.” (Id. at 5, 8). He alleges that Treece knew

of the smoking and drug use at the Ben Reid facility and “knew or should have known” about his

medical condition. (Id. at 5-6).

       At some point after this medical incident, Gray was released from the Ben Reid facility

and allowed to continue to serve his parole at his home. But on June 18, 2020, a parole officer

came to Gray’s home and ordered him to return to the Ben Reid facility. (Id. at 6). Gray called

and “left verbal messages [for] several agents of Treece,” reporting that he had contracted the

COVID-19 virus. (Id. at 7). He also texted that information to another parole officer’s cell phone.

(Id.) Despite these reports, Treece obtained a “blue warrant” on June 25, 2020, for Gray’s arrest

and return to the Ben Reid facility. (Id. at 6-7). Gray alleges that Treece “has the official power

to correct or prevent the ongoing unconstitutional conditions” at the Ben Reid facility, but she has

refused to do so. (Id. at 8). He also alleged that Treece could assign him to a smoke-free residential

facility but has refused to do so. (Id.). Gray seeks an injunction to protect him from “imminent

bodily injury” caused by Treece or any parole agent “under her parole supervision authority.” (Id.

at 9). He also seeks punitive damages against Treece “for acts committed in her individual

capacity, committed by personal discretion and not dictated by written parole policy.” (Id.).

       Treece filed a motion to dismiss Gray’s claims against her under Rule 12(b)(1) of the

Federal Rules of Civil Procedure, on the ground that sovereign immunity bars the claims against

her in her official capacity. (Docket Entry No. 14, p. 1-2). She also moves to dismiss Gray’s

remaining claims against her under Rule 12(b)(6), on the basis that he has failed to state an

actionable § 1983 claim. (Id. at 2-5).



                                                  2
II.    The Legal Standards

       A motion to dismiss under Rule 12(b)(1) is properly granted when the plaintiff lacks

standing or when the claims alleged are barred by a state’s sovereign immunity. See High v.

Karbhari, 774 F. App’x 180, 182 (5th Cir. 2019) (per curiam) (citing Little v. KPMG LLP, 575

F.3d 533, 540 (5th Cir. 2009), and Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 240 (5th Cir.

2005)). “When a Rule 12(b)(1) challenge is raised alongside other Rule 12 challenges, the court

should address the Rule 12(b)(1) issues before reaching the merits.” Id. (citing Ramming v. United

States, 281 F.3d 158, 161 (5th Cir. 2001)).

       A motion to dismiss under Rule 12(b)(6) is properly granted when the plaintiff’s complaint

fails to state a claim upon which relief can be granted. A court reviewing a Rule 12(b)(6) motion

must “accept[] all well-pleaded facts as true, viewing them in the light most favorable to the

plaintiff.” Powers v. Northside Indep. Sch. Dist., 951 F.3d 298, 305 (5th Cir. 2020) (internal

quotation marks and citation omitted). “However, the plaintiff must plead specific facts, not mere

conclusory allegations to state a claim for relief that is facially plausible.” Id. (internal quotation

marks and citation omitted). To withstand a motion to dismiss, the factual allegations in the

complaint “must be enough to raise a right to relief above the speculative level[.]” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). If the complaint does not set forth “enough facts to state a

claim to relief that is plausible on its face,” it must be dismissed. Id. at 570.

       Because Gray is representing himself, the court construes his filings liberally, subjecting

them to “less stringent standards than formal pleadings drafted by lawyers[.]” Haines v. Kerner,

404 U.S. 519, 520 (1972) (per curiam). But even under this lenient standard, self-represented

litigants must still “abide by the rules that govern the federal courts.” E.E.O.C. v. Simbaki, Ltd.,

767 F.3d 475, 484 (5th Cir. 2014) (quoting Frazier v. Wells Fargo Bank, N.A., 541 F. App’x 419,



                                                   3
421 (5th Cir. 2013)). “Pro se litigants must properly plead sufficient facts that, when liberally

construed, state a plausible claim to relief, serve defendants, obey discovery orders, present

summary judgment evidence, file a notice of appeal, and brief arguments on appeal.” Id. (footnotes

omitted).

III.   Analysis

       A.      The Official-Capacity Claims

       Treece moves to dismiss the claims against her in her official capacity under sovereign

immunity. That doctrine bars actions against a state or state official unless Congress has abrogated

the immunity or the state has specifically waived it. See Will v. Mich. Dep’t of State Police, 491

U.S. 58, 66 (1989). Congress did not abrogate the states’ Eleventh Amendment immunity when

it enacted § 1983, see id., and the State of Texas has not waived its immunity for § 1983 actions.

See Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 839 (Tex. 2007) (“It is up to the

Legislature to institute such a waiver, and to date it has not seen fit to do so.”); see also Putnam v.

Iverson, No. 14-13-00369-CV, 2014 WL 3955110, at *3 (Tex. App. ̶ Houston [14th Dist.] Aug.

14, 2014, pet. denied) (reiterating that the Texas Legislature has not waived sovereign immunity

for claims brought under § 1983).

       The fact that Gray has sued a state employee, rather than the state itself, does not change

this analysis. When a government employee is sued in his or her official capacity, the employing

entity is the real party in interest for the suit. See Kentucky v. Graham, 473 U.S. 159, 165-66

(1985) (explaining that official-capacity suits “generally represent only another way of pleading

an action against an entity of which an officer is an agent” and are “treated as a suit against the

entity”) (citations omitted). Gray’s claims against Treece in her official capacity are construed as




                                                  4
claims against the State of Texas and are barred by sovereign immunity. Gray’s claims against

Treece in her official capacity are dismissed under Rule 12(b)(1).

       B.      The Individual-Capacity Claims

       Treece moves to dismiss the claims against her in her individual or personal capacity for

failure to state an actionable § 1983 claim. She contends that Gray’s claim for immediate release

is not cognizable in a civil rights action and that his allegations of deliberate indifference to his

medical condition are legally insufficient.

               1.      Challenge to continued confinement

       “[A] prisoner in state custody cannot use a § 1983 action to challenge ‘the fact or duration

of his confinement.’” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (quoting Preiser v. Rodriguez,

411 U.S. 475, 490 (1973)). Instead, an inmate challenging the fact or duration of his confinement

must seek either state relief or federal habeas corpus relief. Id. Further, if a § 1983 action seeks

“damages for allegedly unconstitutional conviction or imprisonment, or for other harm caused by

actions whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must

prove that the conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court's issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S.

477, 486-87 (1994).

       Gray’s claim against Treece based on her alleged refusal to release him from TDCJ custody

is a collateral attack on the duration of his sentence for which he seeks money damages and

injunctive relief. But Gray has not alleged that his sentence has been reversed, expunged, declared

invalid, or called into question through the issuance of a writ of habeas corpus. He is not entitled

to relief under § 1983 for this claim, and his complaint is dismissed under Rule 12(b)(6).



                                                 5
               2.      Supervisory liability

       Gray also claims that Treece displayed deliberate indifference to his medical needs by

requiring him to serve his parole at the Ben Reid facility, but he does not sufficiently allege that

Treece was personally involved in any of the decisions he challenges. Government officials may

not be held liable for the constitutional violations of their subordinates. See Ashcroft v. Iqbal, 556

U.S. 662, 677 (2009). Instead, a supervisory official is liable under § 1983 only for his own

misconduct and only if “(1) he affirmatively participates in the acts that cause the constitutional

deprivation, or (2) he implements unconstitutional policies that causally result in the constitutional

injury.” Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011). Each of these elements requires the

plaintiff to prove that the defendant was personally involved in the acts that resulted in the injury.

See Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983) (“Personal involvement is an essential

element of a [42 U.S.C. § 1983] cause of action.”); see also Murphy v. Kellar, 950 F.2d 290, 292

(5th Cir. 1992). To state a valid claim, “[t]he plaintiff ‘must establish that the defendant was either

personally involved in the deprivation or that his wrongful actions were causally connected to the

deprivation.’” Spence v. Nelson, 603 F. App’x 250, 255 (5th Cir. 2015) (per curiam) (quoting

Jones v. Lowndes County, 678 F.3d 344, 349 (5th Cir. 2012)).

       Gray does not meet this standard. Gray does not allege facts showing that Treece was

personally involved in running the Ben Reid Halfway House or that she knew that any alleged

illegal and improper acts were occurring there. He alleges that Treece “knew or should have

known” about his medical condition, (Docket Entry No. 1, at 5-6), but he alleges no facts to

establish that Treece had personal knowledge of his medical condition—whatever it may have

been. Gray also alleges that Treece “knew or should have known” about his COVID-19 diagnosis,

but the facts show only that he left messages for “several agents of Treece” and that he texted the



                                                  6
information to a different parole officer. (Id. at 7). In short, none of the facts Gray alleges show

that Treece had personal knowledge of his medical condition and acted with deliberate indifference

to that condition by assigning him to the Ben Reid facility. Because Gray does not allege facts

sufficient to establish a basis for Treece’s personal liability, his claims against Treece in her

individual capacity are dismissed under Rule 12(b)(6).

IV.    Conclusion and Order

       Treece’s motion to dismiss, (Docket Entry No. 14), is granted. Gray’s complaint is

dismissed with prejudice.

               SIGNED on June 8, 2021, at Houston, Texas.



                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                 7
